      Case 4:19-cv-00212-MW-CAS Document 76 Filed 01/02/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD; J.H., a minor, by and
through his parent and natural
guardian, Valentine Robinson;
ANGEL MEDDLER; JUAN
ESPINOSA; JEROME BURGESS
(a/k/a SHAM’LA GOD ALLAH);
JAMES W. KENDRICK, JR.; and
JOHNNY HILL; on behalf of
themselves and all others similarly
situated,
                                            CASE NO. 4:19-cv-00212-MW-CAS
      Plaintiffs,
vs.

MARK INCH, in his official
capacity as Secretary of the Florida
Department of Corrections; and
FLORIDA DEPARTMENT OF
CORRECTIONS, an Agency of the
State of Florida,

             Defendants.
                                            /

        DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION
             OF TIME TO RESPOND TO PLAINTIFFS’
             MOTION TO COMPEL [ECF No. 65-1] AND
              REQUEST TO INCREASE WORD LIMIT

      Defendants, Mark Inch, in his official capacity as Secretary of the Florida

Department of Corrections, and the Florida Department of Corrections, hereby

request a one-week extension of time, until January 13, 2020, to file a response to
      Case 4:19-cv-00212-MW-CAS Document 76 Filed 01/02/20 Page 2 of 7



Plaintiffs’ Motion to Compel Various Discovery Responses [ECF No. 65-1], and

an increase in word limit.

      1.     On December 12, 2019, Plaintiffs filed an Unopposed Motion and

Incorporated Memorandum to Request Increased Word Limit regarding their

attached Motion to Compel First Requests for Production and Interrogatory

Responses from the Defendants. [ECF No. 65].

      2.     On the same date, this Court granted that Motion and recognized

Plaintiffs’ Motion to Compel as filed. [ECF No. 66].         The Court extended

Defendants’ deadline to respond until January 6, 2020. Id.

      3.     Since that filing, Plaintiffs filed two Motions for Protective Order.

[ECF Nos. 67 and 68]. This Court required responses to both Motions by January

31, 2019. [ECF No. 70]. This Court further set a hearing on both Motions to occur

on January 6, 2020. [ECF No. 71].

      4.     As a result of focusing their efforts on responding to Plaintiffs’ two

Motions for Protective Order, and the holidays, Defendants’ counsel have been

unable to prepare the Response to Plaintiffs’ Motion to Compel in the time

remaining before the Court’s deadline.

      5.     Due to the expansive nature of the discovery at issue, as well as the

number of discovery requests to address, Defendants request additional time in

order to prepare their Response.


                                         2
      Case 4:19-cv-00212-MW-CAS Document 76 Filed 01/02/20 Page 3 of 7



      6.     This request for a one-week extension of time is made in good faith, is

supported by good cause, and will not prejudice any party. The request is not

sought for the purpose of delay, nor will the requested extension of time adversely

impact these proceedings. Plaintiffs do not oppose this extension of time.

      7.     Further, Defendants request an increase in word limit in order to

respond to Plaintiffs’ Motion to Compel. The Plaintiffs’ requested, and were

granted, an increase in word limit to 24,635 words. [ECF No. 67]. Defendants

request a corresponding increase in words to 24,000 in order to fully address

Plaintiffs’ Motion.

                          MEMORANDUM OF LAW

      Pursuant to Rule 6(b), Fed.R.Civ.P., this Court has the authority to extend

the time for taking actions prescribed by the Federal Rules of Civil Procedure.

Defendants have requested an extension before the expiration of the originally

prescribed deadline and has good cause for the extension. This Motion is made in

good faith and not for the purposes of delay and the extension will not prejudice

any party.

      In addition, pursuant to Local Rule 7.1(F), this Court may allow, in

extraordinary circumstances, a party to exceed the 8,000 word limit provided for in

that rule. Given the breadth of the discovery issues in dispute, Defendants have

shown the extraordinary circumstances that justify an increase in the word limit.


                                         3
      Case 4:19-cv-00212-MW-CAS Document 76 Filed 01/02/20 Page 4 of 7



                   Certificate of Local Rule 7.1(B) Conference

      In accordance with Local Rule 7.1(B), the undersigned counsel certifies that

she has conferred with counsel for Plaintiffs about the relief sought in this motion.

Plaintiffs do not oppose the relief requested.

         Certificate of Compliance with Local Rule 7.1(F) Word Limit

      In accordance with Local Rule 7.1(F), the undersigned counsel certifies

compliance with the word limits in Local Rule 7.1(F). There are 469 words in this

Unopposed Motion and Memorandum of Law.



      WHEREFORE, Defendants respectfully request that this Court grant their

request for a one-week extension of time to file their Response to Plaintiffs’

Motion to Compel [ECF No. 65-1] and that the word limit for Response be

increased to 24,000 words.




                                          4
     Case 4:19-cv-00212-MW-CAS Document 76 Filed 01/02/20 Page 5 of 7



                             Respectfully submitted,

                             / s / Samantha C. Duke
                             DANIEL J. GERBER, ESQUIRE
                             Florida Bar No. 0764957
                             SAMANTHA C. DUKE, ESQUIRE
                             Florida Bar No. 091403
                             RUMBERGER, KIRK & CALDWELL
                             A Professional Association
                             Lincoln Plaza, Suite 1400
                             300 South Orange Avenue (32801)
                             Post Office Box 1873
                             Orlando, Florida 32802-1873
                             Telephone: (407) 872-7300
                             Telecopier: (407) 841-2133
                             Email: dgerber@rumberger.com
                                      sduke@rumberger.com

                             and

                             NICOLE SMITH, ESQUIRE
                             Florida Bar No. 0017056
                             RUMBERGER, KIRK & CALDWELL
                             A Professional Association
                             Post Office Box 10507
                             Tallahassee, Florida 32302-2507
                             Telephone: (850) 222-6550
                             Telecopier: (850) 222-8783
                             E-mail: nsmith@rumberger.com
                             Attorneys for Defendants,
                              Mark Inch and Florida
                              Department of Corrections

                      CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on January 2, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will


                                     5
        Case 4:19-cv-00212-MW-CAS Document 76 Filed 01/02/20 Page 6 of 7



send a notice of electronic filing to the following: Christopher Michael Jones at

cjones@filsinc.org;            Jennifer         Morrissey              Painter          at

jennifer.painter@floridalegal.org;        Shalini        Goel           Agarwal         at

shalini.agarwal@splcenter.org; Sumayya Saleh at sumayya.saleh@splcenter.org;

Kelly    Jean   Knapp    at    Kelly.knapp@splcenter.org;       Lisa    S.   Graybill   at

lisa.graybill@splcenter.org;          Dante         Pasquale           Trevisani        at

dtrevisani@floridajusticeinstitute.org;       and     Laura      Anne        Ferro      at

lferro@floridajusticeinstitute.org.




                                          6
       Case 4:19-cv-00212-MW-CAS Document 76 Filed 01/02/20 Page 7 of 7



                               / s / Samantha C. Duke
                               DANIEL J. GERBER
                               Florida Bar No. 0764957
                               SAMANTHA C. DUKE, ESQUIRE
                               Florida Bar No. 091403
                               RUMBERGER, KIRK & CALDWELL
                               A Professional Association
                               Lincoln Plaza, Suite 1400
                               300 South Orange Avenue (32801)
                               Post Office Box 1873
                               Orlando, Florida 32802-1873
                               Telephone: (407) 872-7300
                               Telecopier: (407) 841-2133
                               Email: dgerber@rumberger.com
                                        sduke@rumberger.com
                               and

                               NICOLE SMITH, ESQUIRE
                               Florida Bar No. 0017056
                               RUMBERGER, KIRK & CALDWELL
                               A Professional Association
                               Post Office Box 10507
                               Tallahassee, Florida 32302-2507
                               Telephone: (850) 222-6550
                               Telecopier: (850) 222-8783
                               E-mail: nsmith@rumberger.com
                               Attorneys for Defendants,
                                Mark Inch and Florida
                                Department of Corrections




                                      7
13009473.v1
